DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 14 recites “one or more computer-readable storage media” which nothing in the specification specifically limiting this medium from being a transitory medium (i.e. such as a signal medium), which is considered non-statutory. Paragraph [0012] of Applicant’s specification instead appears to indicate that such media actually includes transitory mediums. Further, the USPTO 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1, 9, and 14, the claims recite a computing device, a method, and one or more computer-readable storage media to cause a computing device to operate in one or more of a local buffer mode and a remote buffer mode, as well as conditions for changing modes. Every single claim limitation appears to be conditioned by either “in the local buffer mode” or “in the remote buffer mode.” However, the claims do not appear to provide any indication as to a starting point for operation. Applicant’s specification (see for instance Figures 5 and 6) does not appear to support operation beginning in or functioning solely in the remote buffer mode, so if Applicant’s claims were intended to perform such an operation the claims could raise potential new matter issues. It is therefore unclear if the claims are intended to require operation in the local mode or if they may be directed to a computing Regarding claims 3, 11, and 16, the claims recite “a catch-up logic to determine whether the local buffer is above a high threshold in response to a determination that the data item is available.” However, as was discussed above with regard to the independent claims, the claims do not appear to require operation in the local buffer mode. It is therefore unclear if such a catch-up logic is optional in the event that the data item is available in the remote buffer. The claim also recites that “the consumer component is further configured to switch to a catch-up operating mode in response to a determination that the local buffer is above the high threshold,” which is similarly unclear since the claims do not appear to require use of the local buffer when the data item is present in the remote buffer. It is therefore similarly unclear if such “a determination that the local buffer is above the high threshold” is required or optional. Claims 3 and 14 are thus indefinite.	Regarding claims 4, 12, and 17, the claims are unclear for reasons similar to the parent claims above. For instance, the claims recite an elaboration on determining whether the remote buffer is empty, but such a determination is not performed in the independent claims when the data item is available in a local buffer and thus the local buffer mode is used. It is therefore unclear if the language in claims 4, 12, and 17 is intended to be optional, or if such claim language instead requires use of the remote buffer mode. Claims 4, 12, and 17 are thus indefinite.Regarding claim 8, the claim has similar issues to the independent claims in that every single claim limitation appears to be conditioned by either “in the local buffer mode” or “in the remote buffer mode.” However, the claims do not appear to provide any indication as to a starting point for operation. Applicant’s specification (see for instance Figures 5 and 6) does not appear to support operation beginning in or functioning solely in the remote buffer mode, so if Applicant’s claims were intended to perform such an operation the claims could raise potential new matter issues. It is therefore unclear if the claims are intended to require operation in the local mode or if they may be directed to a computing device that operates only in the remote buffer mode (in a situation wherein the conditions for changing to the local buffer mode never occur). Furthermore, the claims appear to be directed to only a single data item. Without more than one data item, the claims appear to be incapable of operating in both the local buffer mode and the remote buffer mode. It is therefore unclear if the claims are intended to require operation in both modes, or if the claims are truly intended to operate only in a single mode because only a single data item is claimed. Claim 8 is thus indefinite.	Regarding claims 2-8, 10-13, and 15-20, the claims are rejected because they depend from rejected independent claims 1, 9, and 14 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2004/0034640, Jain hereinafter) in view of Hamilton et al. (US 2003/0182464, Hamilton hereinafter).	Regarding claims 1, 9, and 14, Jain teaches a method, one or more computer-readable storage media (The management of messages in a database system using buffered message queues may be provided by computer system 1200 in response to processor 1204 executing one or more sequences of one or more instructions contained in main memory 1206; Jain; Fig. 12; [0034]-[0036], [0140]-[0144]), and a computing device for data streaming between components (A buffered message queue architecture (such as computer system 1200) for managing messages in a database management system; Jain; Fig. 12; [0034]-[0036], [0140]-[0144]), the computing device comprising: 	a consumer component (The management of messages in a database system using buffered message queues may be provided by computer system 1200 in response to processor 1204 executing one or more sequences of one or more instructions contained in main memory 1206. Such a processor/memory combination may thus be reasonably interpreted as a consumer component; Jain; Fig. 12; [0034]-[0036], [0140]-[0144]) to determine whether a data item produced by a producer component of the computing device (A buffered message queue architecture (such as computer system 1200) for managing messages in a database management system may be comprised of message producer components; Jain; Fig. 12; [0034]-[0036], [0140]-[0144]) is available in a local buffer or a remote buffer during operation in a local buffer mode or during operation in a remote buffer mode, wherein the local buffer is accessible to the consumer component and the producer component (As can be seen in steps 910-912, subscribers (i.e., consumer components) may determine message locations in the buffered message queue (i.e., the local buffer) using provided references. A consumer component may thus be reasonably interpreted as determining that a data item produced by a producer component is available in the local buffer during operation in a local buffer mode. Such a local buffer may thus also be broadly reasonably interpreted as being accessible to the consumer component and the producer component; Jain; Fig. 9; [0125]-[0126]); 	a local buffer consumer logic (The management of messages in a database system using buffered message queues may be provided by computer system 1200 in response to processor 1204 executing one or more sequences of one or more instructions contained in main memory 1206. Such a processor/memory combination may thus be reasonably interpreted as a local buffer consumer logic; Jain; Fig. 12; [0034]-[0036], [0140]-[0144]) to (i) determine whether the local buffer is empty in response to a determination that the data item is available during operation in the local buffer mode, and (ii) switch to the remote buffer mode in response to a determination that the local buffer is empty (As can be seen in steps 910-912, subscribers (i.e., consumer components) may determine message locations in the buffered message queue (i.e., the local buffer) using provided references. The receipt of a provided reference may be broadly reasonably interpreted as a determination that the local buffer is not empty in response to a determination that the data item is available during operation in the local buffer consumer mode. Because the buffer is not empty, no switching is required; Jain; Fig. 9; [0125]-[0126]); and 	a remote buffer consumer logic (The management of messages in a database system using buffered message queues may be provided by computer system 1200 in response to processor 1204 executing one or more sequences of one or more instructions contained in main memory 1206. Such a processor/memory combination may thus be reasonably interpreted as a remote buffer consumer logic; Jain; Fig. 12; [0034]-[0036], [0140]-[0144]) to (i) determine whether the remote buffer is empty in response to a determination that the data item is available during operation in the remote buffer mode, and (ii) switch to the local buffer mode in response to a determination that the remote buffer is empty (As was also discussed in the 35 U.S.C. § 112(b) rejection above, the claims appear to only require the generation of a single data item. Because Jain teaches the operation of a consumer device in a local mode, the operation in a remote buffer mode is thus not required by the claim; Jain; Figs. 4 and 9; [0079]-[0082]); 	wherein the consumer component is further to (i) read the data item from the local buffer during operation in the local buffer mode, and (ii) read the data item from the remote buffer during operation in the remote buffer mode (As can be seen in steps 910-912, subscribers (i.e., consumer components) may read messages from the buffered message queue (i.e., the local buffer) using provided references. A consumer component may thus be reasonably interpreted as reading the data item from the local buffer during operation in the local buffer consumer mode. Because the claims are only directed to the generation of a single message, Jain is not required to also teach reading the data item from the remote buffer; Jain; Fig. 9; [0125]-[0126]).	However, Jain does not specifically disclose the remote buffer is accessible by the consumer component and the producer component.	Hamilton teaches the remote buffer is accessible by the consumer component and the producer component (APIs allow the processes to easily access messages in local and remote queues without regard to the details of queue implementation or the transmission protocols used; Remote queues (or buffers) may thus be reasonably interpreted as being accessible by a consumer component and by a producer component; Hamilton; [0071]-[0072]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Hamilton with the teachings as in Jain.  The motivation for doing so would have been to increase performance by allowing processes to access messages in local and remote queues without regard to the details of queue implementation or the transmission protocols used for the network (Hamilton; [0071]-[0072]).	Regarding claims 2, 10, and 15, Jain and Hamilton teach the limitations of claims 1, 8, and 14 respectively.	Jain further teaches the local buffer is accessible with lower power consumption than the remote buffer is accessible (Messages being stored in non-volatile memory (i.e., a catch-up mode of operation) carries a performance penalty associated reading and writing to the non-volatile memory. Such operation may thus be reasonably interpreted as increasing power consumption; Jain; Figs. 4 and 9; [0044], [0066], [0079]-[0082]).	Regarding claims 3, 11, and 16, Jain and Hamilton teach the limitations of claims 1, 8, and 14 respectively.	Jain further teaches a catch-up logic (The management of messages in a database system using buffered message queues may be provided by computer system 1200 in response to processor 1204 executing one or more sequences of one or more instructions contained in main memory 1206. Such a processor/memory combination may thus be reasonably interpreted as a catch-up logic; Jain; Fig. 12; [0034]-[0036], [0140]-[0144]) to determine whether the local buffer is above a high threshold in response to a determination that the data item is available (In step 402, a request is received to enqueue a new message into a buffered message queue for which there is insufficient space to store the new message in the buffered message queue, and the receipt of such a request may be broadly reasonably interpreted as a determination that the data item is available. The determination that the queue is full may be reasonably interpreted as a determination that the local buffer is above a high threshold. The device may thus be reasonably interpreted as determining whether the local buffer is above a high threshold in response to a determination that the data item is available; Jain; Fig. 4; [0079]-[0082]); 	wherein the consumer component is further to switch to a catch-up operating mode in response to a determination that the local buffer is above the high threshold (In step 404, either current messages in the buffered message queue or the new message is spilled over to a non-volatile storage. Transferring current messages to make room for the new message may be broadly reasonably interpreted as switching to a “catch-up operating mode”; Jain; Figs. 4 and 9; [0079]-[0082]).	Regarding claims 4, 12, and 17, Jain and Hamilton teach the limitations of claims 3, 11, and 16 respectively.	Jain further teaches wherein:	to determine whether the remote buffer is empty further comprises to determine whether the remote buffer is empty in response to a determination that the local buffer is below the high threshold (The computer system may be reasonably interpreted as determining that the remote buffer is empty when reading the last message from the non-volatile storage. Such an operation may also be reasonably interpreted as being performed in response to reading the header of the stored message from the local buffer (which may be reasonably interpreted as a determination that the local buffer is not full since the entry is being removed); Jain; Figs. 4 and 9; [0066], [0079]-[0082]); and 	the consumer component is further to switch to a normal operating mode in response to a determination that the remote buffer is empty (The computer system no longer having to retrieve messages from non-volatile memory because no entries are stored in non-volatile memory may be broadly reasonably interpreted as switching to a “normal operating mode”; Jain; Figs. 4 and 9; [0066], [0079]-[0082]).Regarding claims 5, 13, and 18, Jain and Hamilton teach the limitations of claims 4, 12, and 17 respectively.	Jain further teaches wherein:	to switch to the catch-up operating mode comprises to increase a consumption rate of the consumer component (When messages are spilled over into non-volatile storage, older messages that have already been dequeued to most subscribers (i.e., the consumer component) may be prioritized. Such a spillover of an older message that has already been dequeued to most subscribers may thus be broadly reasonably interpreted as making room for a new message that will be dequeued by the faster subscribers, and thus result in an increase in a consumption rate of the subscribers since such subscribers will have more messages to dequeuer (i.e., consume). Such spillover may thus be broadly reasonably interpreted as switching to a catch-up operating mode that comprises increasing a consumption rate of the consumer component); Jain; Figs. 4 and 9; [0066], [0076], [0079]-[0082]); and 	to switch to the normal operating mode comprises to decrease the consumption rate of the consumer component (Conversely to the above reasoning regarding the catch-up operating mode, returning to a mode wherein spillover is no longer necessary (i.e., a normal operating mode) may be broadly reasonably interpreted as reducing the consumption rate of the consumer component (e.g., the subscribers) since less messages are available for dequeuing by the subscribers; Jain; Figs. 4 and 9; [0066], [0076], [0079]-[0082]).	Regarding claims 6 and 19, Jain and Hamilton teach the limitations of claims 5 and 18 respectively.	Jain further teaches wherein:	to increase the consumption rate of the consumer component comprises to increase a voltage or frequency scaling factor of the consumer component (An increased rate of dequeuing (i.e., consumption) may be broadly reasonably interpreted as an increase in a frequency scaling factor of the consumer component; Jain; Figs. 4 and 9; [0066], [0076], [0079]-[0082]); and 	to decrease the consumption rate of the consumer component comprises to reduce the voltage or frequency scaling factor of the consumer component (A decreased rate of dequeuing (i.e., consumption) may be broadly reasonably interpreted as a decrease in a frequency scaling factor of the consumer component; Jain; Figs. 4 and 9; [0066], [0076], [0079]-[0082]).	Regarding claims 7 and 20, Jain and Hamilton teach the limitations of claims 1 and 14 respectively.	Jain further teaches each of the producer component and the consumer component comprises a functional block of a processor of the computing device (The management of messages in a database system using buffered message queues may be provided by computer system 1200 in response to processor 1204 executing one or more sequences of one or more instructions contained in main memory 1206. Such components may thus be reasonably interpreted as comprising a functional block of a processor of the computing device; Jain; Fig. 12; [0034]-[0036], [0140]-[0144]).	Regarding claim 8, Jain and Hamilton teach the limitations of claim 1.	Jain further teaches a producer component (A buffered message queue architecture (such as computer system 1200) for managing messages in a database management system may be comprised of message producer components; Jain; Fig. 12; [0034]-[0036], [0140]-[0144]) to generate the data item during operation in a local buffer producer mode or during operation in a remote buffer producer mode (Message producers may be entities that produce or enqueuer messages. In step 402, a request is received to enqueue a new message into a buffered message queue. The message producer (i.e., producer component) may thus be reasonably interpreted as generating a data item during operation in a local buffer mode; Jain; Figs. 4 and 9; [0035], [0079]-[0082]); 	a local buffer producer logic (The management of messages in a database system using buffered message queues may be provided by computer system 1200 in response to processor 1204 executing one or more sequences of one or more instructions contained in main memory 1206. Such a processor/memory combination may thus be reasonably interpreted as a local buffer producer logic; Jain; Fig. 12; [0034]-[0036], [0140]-[0144]) to (i) determine whether the local buffer is full in response to generation of the data item during operation in the local buffer producer mode (In step 402, a request is received to enqueue a new message into a buffered message queue for which there is insufficient space to store the new message in the buffered message queue. The device may thus be reasonably interpreted as determining whether a local buffer is full in response to generation of the data item during operation in the local buffer mode; Jain; Fig. 4; [0079]-[0082]), and (ii) switch to the remote buffer producer mode in response to a determination that the local buffer is full (In step 404, the new message may be spilled over to a non-volatile storage (i.e., a remote buffer). The device may thus be reasonably interpreted as switching to a remote buffer mode in response to a determination that the local buffer is full; Jain; Figs. 4 and 9; [0079]-[0082]); and 	a remote buffer producer logic (The management of messages in a database system using buffered message queues may be provided by computer system 1200 in response to processor 1204 executing one or more sequences of one or more instructions contained in main memory 1206. Such a processor/memory combination may thus be reasonably interpreted as a remote buffer producer logic; Jain; Fig. 12; [0034]-[0036], [0140]-[0144]) to (i) determine whether the remote buffer is below a low threshold in response to generation of the data item during operation in the remote buffer producer mode (As was also discussed in the 35 U.S.C. § 112(b) rejection above, the claims appear to only require the generation of a single data item. Because Jain teaches the generation of a data item during operation in a local buffer mode, the generation of an item during operation in a remote buffer mode is thus not required by the claim; Jain; Fig. 4; [0079]-[0082]), and (ii) switch to the local buffer producer mode in response to a determination that the remote buffer is below the low threshold (As was also discussed in the 35 U.S.C. § 112(b) rejection above, the claims appear to only require the generation of a single data item. Because Jain teaches the generation of a data item during operation in a local buffer mode, the generation of an item during operation in a remote buffer mode is thus not required by the claim; Jain; Figs. 4 and 9; [0079]-[0082]); 	wherein the producer component is further to (i) add the data item to the local buffer during operation in the local buffer producer mode (As was also discussed in the 35 U.S.C. § 112(b) rejection above, the claims appear to only require the generation of a single data item. Because Jain teaches the operation in a remote mode, the operation in a local buffer mode is thus not required by the claim. However, Jain also teaches adding the data item to the buffered message queue and may thus be reasonably interpreted as teaching a local mode wherein the data item is added to the local buffer; Jain; Figs. 4 and 9; [0079]-[0082]), and (ii) add the data item to the remote buffer during operation in the remote buffer producer mode (In step 404, the new message may be spilled over to a non-volatile storage (i.e., a remote buffer). The device may thus be reasonably interpreted as adding the data item to the remote buffer during operation in the remote buffer mode; Jain; Figs. 4 and 9; [0035], [0079]-[0082]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474